Citation Nr: 1103966	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-38 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to March 1970, 
with combat service in the Republic of Vietnam from March 1969 to 
March 1970, and his decorations include the Combat Infantryman 
Badge and the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2005 by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The Veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge (AVLJ) at a hearing held in October 
2009.

In December 2009, the Board granted an increase for the Veteran's 
posttraumatic stress disorder (PTSD) from 30 to 70 percent.  The 
issue of entitlement to a TDIU was raised by the record per Rice 
v. Shinseki, 22 Vet. App. 447 (2009), and therefore such issue 
was remanded for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, when this matter was before the Board in December 
2009, the Board determined that the Veteran's PTSD warranted a 70 
percent schedular rating, and remanded the issue of entitlement 
to a TDIU.

As to the first action, the Board observes that, to date, the RO 
has not implemented the Board's determination increasing the 
schedular evaluation of the Veteran's PTSD from 30 to 70 percent.  
In fact, in the December 2010 Supplemental Statement of the Case 
(SSOC), the RO continued to deny entitlement to an evaluation in 
excess of 30 percent for his PTSD.  As such, on remand, the RO 
must implement the Board's determination.  38 U.S.C.A. § 7104(a) 
(West 2002).

As to the TDIU aspect of the Veteran's PTSD claim, as the Board 
explained in the December 2009 remand, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of a claim 
for a higher rating when such claim is raised by the record or 
asserted by the Veteran.  The Court declared when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  Because the Veteran raised 
the issue of entitlement to TDIU while challenging the rating for 
his PTSD, his TDIU claim is part and parcel of his claim for a 
higher rating for his PTSD.  

Pursuant to the Board's 2009 remand, the Veteran underwent a VA 
psychiatric examination in February 2010 to determine the 
likelihood that his PTSD renders him unable to secure or follow a 
substantially gainful occupation.  Nonetheless, the Board 
observes that service connection is also in effect for numerous 
other disabilities that may have an impact on employability.  As 
such, the Board finds clarification is needed as to the aggregate 
impact of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful occupation.  
Because the evidence currently of record is not adequate for 
adjudicating the Veteran's TDIU claim, the Board has no 
discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue a rating decision implementing the 
Board's December 2009 determination that the 
Veteran's PTSD warrants a 70 percent 
disability rating.

2.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for a VA examination in 
connection with his TDIU claim.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any non service-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities 
(PTSD, atypical seizure disorder, residuals 
of shell fragment wound to the head with 
headaches, malaria, shell fragment wounds to 
the leg and chest, and shell fragment wounds 
to the right and left hips) either alone or 
in the aggregate, render him unable to secure 
or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's 
service-connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types of 
employment in which the Veteran would be 
capable of engaging with his current service-
connected disabilities, given his current 
skill set and educational background.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

3.  Then readjudicate the claim.  If the 
benefit sought remains denied, the Veteran 
and his representative must be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

